Citation Nr: 0506821	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of status post arthroscopic 
debridement of the under surface of the patellar surface of 
the left knee.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected gastroesophageal reflux disease (GERD) with 
hiatal hernia.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right ear hearing loss.  

4.  Entitlement to a rating in excess of 20 degrees for the 
service-connected degenerative disc disease of the lumbar 
spine, L4-5 and L5-S1.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected chronic open angle glaucoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to July 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that granted service 
connection and assigned an initial 20 percent rating for 
degenerative disc disease of the lumbar spine, an initial 10 
percent rating for glaucoma, a noncompensable evaluations for 
the left knee disability, a noncompensable rating for GERD, 
and a noncompensable rating for the right ear hearing loss, 
all effective on August 1, 2000, one day following his 
military discharge.  

The RO received the veteran's increased rating claims for 
service-connected glaucoma and lumbar spine disabilities in 
March 2003.  In a January 2004 rating decision, the RO 
continued the 20 percent rating for the service-connected 
lumbar spine disability and a 10 percent rating for the 
service-connected glaucoma.    

The issues of increased ratings for the service-connected 
glaucoma, GERD, right ear hearing loss and left knee 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected low back degenerative disc disease 
is shown to be manifested by a disability picture that more 
nearly approximates that of a severe, recurring attacks with 
intermittent relief; findings of pronounced intervertebral 
disc syndrome are not demonstrated; findings of more than 
moderate functional loss due to pain with a related mild left 
leg sensory deficit are not shown.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 40 
percent for the service-connected degenerative disc disease 
at L4-5 and L5-S1 are met.  38 U.S.C.A. § 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5292, 5293 (2002) and 5243 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the increased rating claim, the Board notes 
that the RO issued letters dated in July 2001 and July 2003 
that informed the veteran of the medical and other evidence 
needed to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Also, in the August 2002 and April 2004 Statements of the 
Case, the veteran was provided the regulations pertaining to 
VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159 and the changes in the rating criteria for 
spine disabilities under 38 C.F.R. § 4.71a.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was scheduled to 
appear for a personal hearing but failed to report.  The 
veteran was accorded multiple VA examinations that were 
completed in October 2001 and October 2003.  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

After several attempts to obtain information from the veteran 
in order to substantiate his claims, the RO has been 
unsuccessful.  In this regard, the Board notes that the duty 
to assist is not a one-way street, and the appellant must 
cooperate in developing his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

The veteran is seeking an increased evaluation for his 
service-connected low back disorder, which has been diagnosed 
as degenerative disc disease.  He essentially contends that 
this disability is more severe than is contemplated by the 20 
percent evaluation currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part 
of the musculoskeletal system that becomes painful on use to 
be "seriously disabled."  38 C.F.R. § 4.40 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different Diagnostic Codes.  Estaban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2004).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Estaban v. Brown, 6 Vet. 
App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective on September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the April 2004 
Statement of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

In this case, the veteran's degenerative disc disease was 
initially evaluated by the RO as 20 percent disabling under 
38 C.F.R. § 4.71a, DC 5293, which sets forth the criteria for 
rating intervertebral disc syndrome.  

Under that Diagnostic Code, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2002).  

As noted hereinabove, effective on September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26,2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  

The Board notes that, under the old criteria, degenerative 
disc disease could also be evaluated under DC 5292.  DC 5292 
assigned ratings based on limitation of motion in the lumbar 
spine.  Under that Diagnostic Code, a 10 percent evaluation 
was warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  

The most informative evidence of record in this case 
regarding the severity of the service-connected disability 
are the reports of the veteran's October 2001 and October 
2003 VA examinations.  

Although the Board has also considered the veteran's private 
medical records dated from December 2000 to August 2001, the 
Board finds them to contain many of the specific findings 
that are not necessary to rate the veteran's disability under 
the appropriate Diagnostic Code.  

In the report of his October 2001 VA examination, the 
examiner noted tenderness in the low back with full range of 
motion with pain.  Flexion was to 95 degrees; extension was 
to 35 degrees; right and left lateral extension was to 40 
degrees, and right and left rotation was to 35 degrees.  No 
fatigue, weakness, or lack of endurance was noted.  The X-ray 
studies showed moderate degenerative disc space disease t L4-
5 and L5-S1.  The veteran was diagnosed with lumbar spine 
degenerative disc disease.  

In the report of his October 2003 examination, the examiner 
noted that the veteran's posture and gait were noted to 
abnormal.  Radiating pain was elicited on movement with 
tenderness noted on exam.  Muscle spasms were absent.  There 
was negative straight leg raising on the right with positive 
straight leg raise on the left at 60 degrees with pain past 
the knee.  

Flexion was to 70 degrees with pain at 55 degrees.  Extension 
was to 25 degrees; right lateral flexion was to 30 degrees; 
left lateral flexion was to 20 degrees with pain; right and 
left rotation was to 40 degrees.  

The examiner noted that range of motion of the spine was 
additionally limited by pain and lack of endurance and that 
pain had a "major functional impact."  The range of motion 
of the spine, however, was not additionally limited by 
fatigue, weakness or incoordination.  There was no anklyosis 
of the spine.  The examiner reported findings of 
intervertebral disc syndrome at the lumbar spine with no 
bowel, bladder or erectile dysfunction.  

On neurological examination of the lower extremities, the 
veteran had normal motor function.  His sensory function was 
abnormal with findings of decreased sensation over the left 
lateral proximal leg.  Right lower extremity reflexes reveal 
knee jerk 2+ and ankle jerk 2+.  Left lower extremity 
reflexes reveal knee jerk 2+ and ankle jerk 1+.  The veteran 
was positive for Kernig's sign.  

The examiner's diagnosis was that of degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1 with no change 
from past VA examination.  The examiner remarked that the 
veteran had increased pain over the past two years and that 
findings of radicular pain were likely discogenic and 
spondylotic in nature.  

In view of these findings, the Board concludes that the 
severity of the veteran's degenerative disc disease warrants 
a 40 percent rating under the old criteria for 5293 for 
intervertebral disc syndrome.  

The Board believes that such a rating is consistent with the 
report of the veteran's October 2003 VA examination in which 
is was noted that the veteran complained of radiating back 
pain into the left leg.  On neurologic examination, the 
examiner found abnormal sensory function with findings of a 
four-centimeter circular area of decreased sensation over the 
lateral proximal leg.    

A higher 60 percent rating under Diagnostic Code 5293 is not 
warranted because the October 2003 VA examination did not 
revealed evidence of muscle spasm  or absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc.  

As such, the Board finds that the level of symptomatology 
demonstrated on that examination does not show that his 
degenerative disc disease is manifested by more than severe, 
recurring attacks with intermittent relief so as to warrant 
an evaluation in excess of 40 percent under the old criteria 
of DC 5293.  

The Board notes that the veteran is not experiencing the 
residuals of a fracture of a vertebra, that there is no cord 
involvement or requirement of leg braces, and that he is not 
bedridden.  Thus, the old criteria of DC 5285 do not apply.  

In addition, VA physical examination revealed no evidence of 
ankylosis of the spine.  Thus, the old criteria of DC 5286 is 
not applicable.  

The United States Court of Appeals for Veterans Claims has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or other symptoms under 38 C.F.R. 
§§ 4.40 and 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Accordingly, the Board has considered 
whether an increased evaluation is available for under these 
provisions.  

As discussed hereinabove, weakness and fatigability were not 
found during the VA examination.  In the October 2003 VA exam 
report, the veteran's lumbar spine condition reflected 
limitation of motion of the lumbar spine that was within 
normal limits, warranting at best a noncompensable evaluation 
under Diagnostic Code 5292.  

Also, the October 2003 VA examiner remarked that the 
veteran's range of motion was somewhat effected by pain and 
lack of endurance, but more than a moderate level of 
impairment was not demonstrated.  

The Board has also considered whether an evaluation higher 
than 40 percent may be available under the newer criteria 
including the latest version of DC 5293 that became effective 
on September 23, 2002.  

However, the Board finds that there is no evidence of record 
suggesting that the veteran experienced an incapacitating 
episode that resulted in bed rest being prescribed by a 
physician.  

The Board has also considered whether an evaluation in excess 
of 40 percent is warranted under the new general rating 
criteria for evaluating disabilities of the spine that became 
effective as of September 26, 2003.  

However, the only basis for awarding an evaluation in excess 
of 20 percent under those criteria for disability in the 
thoracolumbar spine is if there is evidence of ankylosis.  As 
noted hereinabove, repeated physical examination and 
diagnostic testing has revealed no evidence of a functional 
loss consistent with ankylosis in the veteran's spine.  

Thus, an evaluation in excess of 40 percent is not warranted 
under the new general rating criteria for disability of the 
spine.  

The Board notes that Note 1 of the new general rating 
criteria for disabilities of the spine requires that any 
objective neurological abnormalities, including, but not 
limited to, bowel and bladder involvement, be rated 
separately under an appropriate Diagnostic Code.  

In this case, the October 2003 VA examiner remarked that the 
veteran's left leg radicular pain was "likely discogenic and 
spondylotic in nature."  As such, the veteran would be 
entitled to a separate disability rating of 10 percent for 
the left lower extremity under the criteria of 38 C.F.R. 
§ 4.124a, DC 8520, which contemplates mild, incomplete 
paralysis of the sciatic nerve.  

The Board further concludes, however, that the criteria for a 
separate evaluation in excess of 10 percent is not met 
because the report of his October 2003 VA examination did not 
reveal evidence of more than mild neurological deficit in the 
left lower extremity.  

Furthermore, the Board notes that the October 2003 VA 
examiner specifically found that neurological examination was 
negative for any evidence of bladder, bowel or erectile 
dysfunction, or abnormal motor function.  Thus, separate 
disability ratings based on such symptomatology are not 
warranted.  

In summary, the Board concludes that an increased rating of 
40 percent and no more is warranted for the service-connected 
degenerative disc disease under the old criteria of DC 5293.  



ORDER

An increased evaluation of 40 percent for the service-
connected degenerative disc disease at L4-5 and L5-S1, is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.  




REMAND

The veteran seeks compensable ratings for service-connected 
disability of the left knee, GERD with hiatal hernia, and 
right ear hearing loss disability.  

Accordingly, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In March 2003, the veteran filed increased rating claims with 
regard to his service-connected glaucoma and lumbar spine 
disabilities which the RO later adjudicated in a January 2004 
rating decision.  

In an August 2003 statement, the veteran indicated that he 
would provide further evidence in support of his claims; 
however, no such evidence has been received.  The RO should 
ascertain whether any outstanding medical evidence exists and 
then attempt to obtain any relevant evidence.  

Given that the veteran seeks increased ratings for his 
service-connected disabilities, and the evidence of record is 
insufficient to fairly decide the veteran's claims, further 
development of those claims is warranted.  The RO should 
ascertain whether there are any outstanding treatment records 
that have not been associated with the veteran's claims 
folder that reflect ongoing recent treatment.  VA is 
obligated to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Based on the foregoing, the Board finds that a VA examination 
is warranted to ascertain the current severity of the 
service-connected hearing loss, GERD, and left knee 
condition.  

Further, a review of the claims file shows that the veteran 
was provided a VA contract examination in October 2003.  The 
Board observes that the examiner indicated that, in 
connection with the examination, field vision testing of the 
veteran's eyes was conducted.  Unfortunately, the related 
charts were not made part of the report of examination as 
required by 38 C.F.R. § 4.76 (2004).  Also, the examiner's 
findings were reported in terms that would facilitate rating 
under the applicable criteria.  Hence, another examination is 
warranted.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
action to obtain any medical treatment 
records for the service-connected GERD, 
hearing loss, glaucoma, and left knee 
disabilities from the veteran's private 
or VA healthcare providers.  

2.  The veteran should be afforded 
another VA examination to determine the 
current severity of his service-connected 
glaucoma.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis in terms of the 
applicable rating criteria.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
knee disability, status post arthroscopic 
debridement of the patella.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiners should describe 
all symptoms of the veteran's left knee 
disabilities.  The examiner must provide 
range of motion findings for the left 
knee, including flexion and extension, 
and address the degree to which the 
disorder is manifested by recurrent 
subluxation or instability.  Any 
additional loss of motion due to 
objective evidence of functional loss due 
to pain on use or due to flare-ups should 
be noted. The examiner should provide a 
complete rationale for any opinions 
given.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected GERD 
with hiatal hernia disability.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiners should describe 
all symptoms of the veteran's 
gastrointestinal and/or hernia 
disabilities.  The examiner is requested 
to identify the presence, degree and 
frequency (or absence) of each of the 
following: pain, vomiting, weight loss 
(number of pounds over a specified time 
period), hematemesis, melena, anemia, 
epigastric distress, dysphagia, pyrosis, 
regurgitation, or substernal or arm or 
shoulder pain.  The examiner is requested 
to identify any other symptom 
combinations attributable to GERD and 
state whether and to what degree such are 
productive of impairment to the veteran's 
overall health.  

5.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of the service-connected hearing 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


